Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-9 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-5, directed to a blood vessel-mimicking microfluidic chip for cell co-culture; and the election of Species with traverse as follows: 
Species (A): wherein different types of cells are selected from the group consisting of cancer cells and vascular endothelial cells are cultured (claim 2); and
Species (B): wherein the microfluidic chip is bonded onto a plate (claim 5), in the reply filed on October 29, 2019 is acknowledged.  

Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 2 and 5 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed October 29, 2019, claims the benefit of Republic of Korea application 10-2019-0092581, filed July 30, 2019.

Acknowledgment is made of Applicant's claim for foreign priority based on Republic of Korea application 10-2019-0092581, filed July 30, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Objection/Rejections
	Claim Interpretation: The blood vessel-mimicking microfluidic chip of instant claim 1 is interpreted to comprise: (i) a first cell culture channel; (ii) a second cell culture channel; (iii) a co-culture channel disposed between the first cell culture channel, and the second culture channel; and (iv) bridge channels connected to the cell culture channels, wherein the first cell culture channel, the second cell culture channel, and the co-culture channel are connected through hollow bridge channels. Instant claim 1 does not recite a microfluidic chip comprising “cells”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 7681595.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/666,577; and US Patent No. 7681595 encompass a microfluidic chip comprising a first cell culture channel, a second cell culture channel, a co-culture channel, and hollow bridge channels disposed between the first and second culture channels, and the co-culture channel.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 2 and 5 are indefinite for the recitation of the term “the microfluidic chip” such as recited in claim 1, lines 1-2. There is insufficient antecedent basis for the term “the microfluidic chip” because claim 1, line 1 recites the term “a blood vessel-mimicking microfluidic chip”. The Examiner suggests that Applicant amend the claim to recite the term “the blood vessel-mimicking microfluidic chip comprising”.
Claim 1 is indefinite for the recitation of the term “the cell culture channels” such as recited in claim 1, line 5. There is insufficient antecedent basis for the term “the cell culture channels” because claim 1, line 3 recites the terms “a first cell culture channel” and “a second cell culture”. Moreover, it is unclear whether the term “the cell culture channels” refers only to the first and second cell culture channels, and/or whether the term “the cell culture channels” refers to the first and second cell culture channels, in addition to a cell co-culture channel and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “hollow tubular bridge channels” in lines 8-9 because it is unclear whether the bridge channels recited in line 5 are the same as (or are different from) the “hollow tubular bridge channels” recited in lines 8-9, such that it is unclear whether all bridge channels are hollow, or whether only some bridge channels are hollow and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “different types of cells” in line 1 because claim 1, from which claim 2 depends, does not recite “different types of cells”, or that cells are present in the microfluidic chip and, thus, the metes and bounds of the claim cannot be determined.
Claim 2 is indefinite for the recitation of the term “respectively” in line 3 because it is unclear whether both the cancer cells and vascular endothelial cells are cultured together in a first cell culture channel and in a second cell culture channel; and/or whether the cancer cells are cultured in the first cell culture channel, and the vascular endothelial cells are culture in the second cell culture channel and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites (in part) “wherein different types of cell selected from the group consisting of” in lines 1-2. Claim 2 depends from claim 1. Claim 1 does not recite that cells are part of the microfluidic chip; or that there are different types of cells. Thus, claim 2 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at
http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form including, interconnected channels including hollow channel having any structure. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 2 and 5 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a blood vessel-mimicking microfluidic chip for cell co-culture, comprising: (i) a first cell culture channel; (ii) a second cell culture channel; (iii) a co-culture channel disposed between the first cell culture channel, and the second culture channel; and (iv) bridge channels connected to the cell culture channels, wherein the first cell culture channel, the second cell culture channel, and the co-culture channel are connected through hollow bridge channels.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category.
Proceeding to Step IIA of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 2 and 5 are drawn to a blood vessel-mimicking microfluidic chip for cell co-culture, comprising: (i) a first cell culture channel; (ii) a second cell culture channel; (iii) a co-culture channel disposed between the first cell culture channel, and the second culture channel; and (iv) bridge channels connected to the cell culture channels, wherein the first cell culture channel, the second cell culture channel, and the co-culture channel are connected through hollow bridge channels such as, for example, blood vessels in the body of a subject such as arteries, veins, and/or capillaries within tissues and/or organs (e.g., heart, lungs, kidneys, etc.); respiratory airways of the lungs; cell membranes; the root systems of trees and plants; as well as, natural underground aqueducts, cave systems and/or drainage systems. They are directed to a naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form. The claims amounts to nothing more than a natural product without significantly more.
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea. The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, instant claim 1 recites first cell culture channels; second cell culture channels; co-culture channels connected through hollow tubular bridge channels; and bridging channels connected to cell culture channel, wherein the cell culture channels made of any material, and comprising all sizes, shapes, lengths and/or uses. It is noted that the addition of a judicial exception by itself does not add significantly more to a claim to confer patent eligibility. 
The claims amount to nothing more than interconnected channels having any structure including any size, shape and/or material including naturally occurring biological and/or environmental channels that can be used for any purpose. For example, it is known that there are five classes of blood vessels: arteries and arterioles (the arterial system), veins and venules (the venous system), and capillaries, which link arterioles and venules through networks within organs and tissues; and that arteries are “branching” or “bifurcating” vessels, wherein they branch off into smaller arteries and arterioles, while veins are “converging” or “joining” vessels, such that venules and veins join to return blood to the heart; and that capillaries are in intimate contact with the tissues, providing nutrients and removing waste products through their thin walls at a cellular level as evidenced by Jarvis (Nursing Times, 2018, 1-13; pg. 2, last full paragraph); and that branched tubular networks are formed by endothelial cells; and that arteriovascular remodeling includes endothelial connections, proliferation, pruning around veins and in capillary beds, and branching of cells during arterial development is known in the art as evidenced by Rocha et al. (Angiogenesis, 2009, 139-147; Abstract; pg. 140, col 1; and pg. 141, col 1; Figure 2). Moreover, microfluidic chips that include four square-shaped microchambers, and a cruciform microfluidic channel connected to bridge microfluidic channels, wherein the four square-shaped microchambers (250 micron thickness) are connected by the bridge microchannels (40 micron thickness), and the bridge microchannels are connected with the cruciform microfluidic channel (250 micron thickness) were known in the art as evidenced by Chung et al. (US20180172666; paragraph [0060], lines 1-8); and wherein blood vessel generating devices including devices are known in the art, wherein such devices comprise a base such as slide glass sealed to a substrate 160, a sink inlet 105 in communication with the sink channel 110, and a source inlet 115 in communication with a source channel, and a sink outlet; as well as, device 200 is configured to include sink inlets 105 and 115 (interpreted as a first or second culture channel), source channel 120 (interpreted as a first or second culture channel), gradient bridge 210 to facilitate the formation of gradient generating regions 225 (interpreted as a co-culture channel), wherein gradient device optionally includes bridge channel 220 (interpreted as bridge channels) fluidly associated with bridge channel inlet 205 as evidenced by Jeon et al. (US20110244567; paragraphs [0058]-[0059]; [0121]-[0122]; and Figures 2, 10, 11 and 17). Thus, the cited references indicate that the microfluidic chip as recited in claim 1 describes products that are indistinguishable from, or are not markedly different from, products of nature and/or products known in the art. 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 2 and 5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the naturally occurring products and/or non-naturally occurring products of claim 1, significantly different. For example, claims 2 encompass the methods of claim 1, wherein different types of cells selected from the group consisting of cancer cells and vascular endothelial cells are cultured in the first culture channel and the second culture channel, but they do not add anything that makes the naturally occurring products in claim 1 significantly different.
Thus, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. 
In light of the above consideration and the new guidance, claims 1, 2 and 5 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions).

Claim Rejections - 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Chung et al. (US Patent Application Publication No. 20180172666, published June 21, 2018; also published as International Application WO2016143956, published September 15, 2016; effective filing date March 11, 2015).
Regarding claims 1, 2 and 5, Chung et al. teach a hydrogel-based microfluidic chip for cell co-culture and a use thereof, wherein the microfluidic chip allows the co-culture of cancer cells and vascular endothelial cells, wherein the microfluidic chip can be widely applied in various studies associated with cancer; is suitable in studies on photo-thermal therapy effects on cancer cells; and has excellent biocompatibility, mechanical properties, and economic feasibility (interpreted a microfluidic chip for co-culturing cells; different types of cells can be co-cultured; and cancer cells and vascular endothelial cells, claims 1 and 2) (Abstract). Chung et al. teach a microfluidic chip that allows independent culture of cancer cells in respective chambers and co-culture of cancer cells and vascular endothelial cells by fabricating the microfluidic chip including microchambers, bridge channels, and a microfluidic channel (interpreted as a first and second cell culture channel; co-culture channel; bridge channels; and cancer cells and endothelial cells, claim 1 and 2) (paragraph [0007]). Chung et al. teach in Figure 5C, a schematic diagram of injection of synthesized gold nanoparticles into square-shaped microchambers, wherein Figure 5C illustrates a first cell culture channel, a second cell culture channel and bridge channels as recited in instant claim 1 (interpreting the microchambers as a first cell culture channel, and a second cell culture channel, wherein the first cell culture channel and the second cell culture channel are connected through bridge channels that are hollow, claims 1 and 2) (paragraph [0055]; and Figure 5C). Figure 5C is illustrated below:

    PNG
    media_image1.png
    241
    809
    media_image1.png
    Greyscale

Chung et al. teach that the microchambers and bridge channels are manufactured by photo-lithography methods known in the art, wherein poly(dimethylsiloxane) (PDMS) precursor solution was molded from the photoresist-patterned silicon wafer, and PDMS-based 3D microfluidic culture device was bonded into glass slides using oxygen plasma treatment (interpreted as bonded onto a plate facilitating optical measurement; and glass slide, claim 5) (paragraph [0059]). Chung et al. teach that the microfluidic chip includes four square-shaped microchambers, and a cruciform microfluidic channel connected to bridge microfluidic channels, wherein the four square-shaped microchambers (250 micron thickness) are connected by the bridge microchannels (40 micron thickness), and the bridge microchannels are connected with the cruciform microfluidic channel (250 micron thickness) (interpreted as a first cell culture channel, and a second cell culture channel, wherein the first cell culture channel and the second cell culture channel are connected through bridge channels that are hollow, claims 1 and 2) (paragraph [0060], lines 1-8). Chung et al. teach that glioblastoma cells and breast cancer cells were injected into different microchambers and co-cultured, wherein the vascular endothelial cells were encapsulated in gelatin methacrylate hydrogels and injected into the cruciform microfluidic channel; and the vascular endothelial cell culture medium containing VEGF was allowed to flow through the microfluidic channel (interpreted to indicate that the channels are hollow, claim 1) (paragraph [0074]). Chung et al. teach that the microfluidic chip for co-culture of cancer cells, comprising: (i) one or more microchambers as cell culture sections, including sample inlets; (ii) bridge channels connected to the microchambers; and (iii) a microfluidic channel connected to the bridge channels and including a hydrogel inlet; wherein the microfluidic chip comprises a barrier formed by hydrogels and vascular endothelial cells; wherein the hydrogels comprise gelatin-acryl polymer prepared by mixing gelatin and an acryl polymer; and wherein the hydrogels and the vascular endothelial cells are injected through the hydrogel inlet (interpreted as the microfluidic chip of claim 1) (pg. 7, col 1, claim 1).
Chung et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Jeon et al. (US Patent Application Publication No. 2011244567, published October 6, 2011).
Regarding claims 1, 2 and 5, Jeon et al. teach devices, systems and methods for the efficient generation of concentration gradients in two-dimensional (2D) and three-dimensional (3D) environments (paragraph [0047]). Jeon et al. teach a gradient generating device as illustrated in Figure 2, wherein gradient device 200 is configured to include sink inlets 105 and 115 (interpreted as a first or second culture channel), source channel 120 (interpreted as a first or second culture channel), gradient bridge 210 to facilitate the formation of gradient generating regions 225 (interpreted as a co-culture channel), wherein gradient device optionally includes bridge channel 220 (interpreted as bridge channels) fluidly associated with bridge channel inlet 205 (interpreted as the second culture channel) (interpreted as a first culture channel, a second culture channel; a co-culture channel; and hollow bridge channels for culturing different kinds of cells, claims 1 and 2) (paragraphs [0058]-[0059]). Figure 2 is shown below:

    PNG
    media_image2.png
    652
    520
    media_image2.png
    Greyscale

Jeon et al. teach the blood vessel-generating device shown in Figure 17, wherein device 400 includes a base 145 associated with the substrate 160, wherein the device and a slide glass are sealed irreversibly together with channels formed at the interface (interpreted as bonded to a plate comprising slide glass, claim 5) (paragraphs [0081], last 3 lines; and [0121]). Jeon et al. teach that the blood vessel-forming cell can be an endothelial cell, an epithelial cell and a cancer cell (interpreted as an endothelial cell or a cancer cell, claim 2) (paragraph [0112], lines 1-4).
Jeon et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 2 and 5 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639